Exhibit 10.30

RESTRICTED STOCK UNITS AGREEMENT

 

THIS RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of the date
set forth on Schedule I hereto (the “Grant Date”), by and between the issuer
identified in Schedule 1 of this Agreement (the “Company”), and the recipient
(the “Grantee”) of an Award of Restricted Stock Units (as defined below) granted
by the Plan Administrator (as defined in Schedule I hereto) as set forth in this
Agreement.

The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan.  Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.

Pursuant to the Plan, the Plan Administrator has determined that it would be in
the interest of the Company and its stockholders to award Restricted Stock Units
to the Grantee, subject to the conditions and restrictions set forth herein and
in the Plan, in order to provide the Grantee with additional remuneration for
services rendered, to encourage the Grantee to remain in the service or employ
of the Company or its Subsidiaries and to increase the Grantee’s personal
interest in the continued success and progress of the Company.

The Company and the Grantee therefore agree as follows:

1.Definitions.  The following terms, when used in this Agreement, have the
following meanings:

“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.

“Common Stock” has the meaning specified in Schedule I of this Agreement.  

“Company” has the meaning specified in the preamble to this Agreement.

“Grant Date” has the meaning specified in the preamble to this Agreement.

 

“Grantee” has the meaning specified in the preamble to this Agreement.

 

“Nonemployee Director” has the meaning specified in the Plan.

 

“Plan” has the meaning specified in the recitals of this Agreement.

“Plan Administrator” has the meaning specified in Schedule I of this Agreement.

“Required Withholding Amount” has the meaning specified in Section 12 of this
Agreement.

“Restricted Stock Units” has the meaning specified in Section 2.



1

 

--------------------------------------------------------------------------------

 



“RSU Dividend Equivalents” means, to the extent specified by the Plan
Administrator only, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) which are payable to stockholders of record
during the Restriction Period on a like number and kind of shares of Common
Stock as the shares represented by the Restricted Stock Units.

“Tranche” has the meaning specified in Section 5(a).

“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 5(a).

“Vested RSU Dividend Equivalents” has the meaning specified in Section 4.

“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.

“Vesting Percentage” has the meaning specified in Section 5(a).

2. Award.  Subject to the terms and conditions herein, pursuant to the Plan, the
Company grants to the Grantee effective as of the Grant Date an Award of the
number of Restricted Stock Units (as defined in the Plan) authorized by the Plan
Administrator and set forth in the notice of online grant delivered to the
Grantee pursuant to the Company’s online grant and administration program (the
“Restricted Stock Units”), each representing the right to receive one share of
Common Stock,  subject to the conditions and restrictions set forth below in
this Agreement and in the Plan.

3. Settlement of Restricted Stock Units.  Settlement of Restricted Stock Units
that vest in accordance with Section 5 or 6 of this Agreement or Section 10.1(b)
of the Plan shall be made as soon as administratively practicable after the
applicable Vesting Date, but in no event later than March 15 of the calendar
year following the calendar year in which such Vesting Date occurs. Settlement
of vested Restricted Stock Units shall be made in payment of shares of Common
Stock, together with any related Unpaid RSU Dividend Equivalents, in accordance
with Section 7 hereof.

4. No Stockholder Rights; RSU Dividend Equivalents.  The Grantee shall have no
rights of a stockholder with respect to any shares of Common Stock represented
by any Restricted Stock Units unless and until such time as shares of Common
Stock represented by vested Restricted Stock Units have been delivered to the
Grantee in accordance with Section 7 hereof.  The Grantee will have no right to
receive, or otherwise with respect to, any RSU Dividend Equivalents until such
time, if ever, as (a) the Restricted Stock Units with respect to which such RSU
Dividend Equivalents relate shall have become vested, or (b) such RSU Dividend
Equivalents shall have become vested in accordance with the penultimate sentence
of this Section 4, and, if vesting does not occur, the related RSU Dividend
Equivalents will be forfeited.  RSU Dividend Equivalents shall not bear interest
or be segregated in a separate account.  Notwithstanding the foregoing, the Plan
Administrator may, in its sole discretion, accelerate the vesting of any portion
of the RSU Dividend Equivalents (the “Vested RSU Dividend Equivalents”).  The
settlement of any Vested RSU Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than March 15 of the calendar year following the year in which such
accelerated vesting date occurs.



2

 

--------------------------------------------------------------------------------

 



5. Vesting. 

(a) Unless the Plan Administrator otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 6 or Section 9(b) of this
Agreement or Section 10.1(b) of the Plan,  the Grantee will become vested as to
that number of Restricted Stock Units (if any) that is equal to the fraction or
percentage set forth on Schedule I hereto (the “Vesting Percentage”) of the
total number of Restricted Stock Units that are subject to this Agreement,
rounded down to the nearest whole number of such Restricted Stock Units on each
of the Vesting Dates indicated on Schedule I hereto, and upon the satisfaction
of any other applicable restrictions, terms and conditions of the Plan and this
Agreement, any RSU Dividend Equivalents with respect to the Restricted Stock
Units that have not theretofore become Vested RSU Dividend Equivalents (“Unpaid
RSU Dividend Equivalents”) will become vested to the extent that the Restricted
Stock Units related thereto shall have become vested in accordance with this
Agreement.    The Restricted Stock Units that become vested on each of the three
Vesting Dates specified on Schedule I are referred to as individual “Tranches.” 
If rounding pursuant to the preceding sentence prevents any portion of a
Restricted Stock Unit from becoming vested on a particular Vesting Date (any
such portion, an “Unvested Fractional Restricted Stock Unit”), one additional
Restricted Stock Unit will become vested on the earliest succeeding Vesting Date
on which the cumulative fractional amount of all Unvested Fractional Restricted
Stock Units (including any Unvested Fractional Restricted Stock Unit created on
such succeeding Vesting Date) equals or exceeds one whole Restricted Stock Unit,
with any excess treated as an Unvested Fractional Restricted Stock Unit
thereafter subject to the application of this sentence and the following
sentence.  Any Unvested Fractional Restricted Stock Unit comprising part of a
whole Restricted Stock Unit that vests pursuant to the preceding sentence will
thereafter cease to be an Unvested Fractional Restricted Stock Unit.

(b) Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 5, in Restricted Stock Units or related Unpaid RSU Dividend Equivalents
in which the Grantee would otherwise vest as of a given date if the Grantee has
not been continuously employed by the Company or its Subsidiaries (or, if the
Grantee is a Nonemployee Director of the Company, continuously serving in such
capacity)  from the Grant Date through such date (the vesting or forfeiture of
such Restricted Stock Units and related Unpaid RSU Dividend Equivalents to be
governed instead by Section 6 hereof).

6. Early Vesting or Forfeiture.

(a) Unless otherwise determined by the Plan Administrator in its sole discretion
and except as otherwise provided on Schedule I hereto:

i. If the Grantee’s employment with the Company or a Subsidiary terminates (or,
if the Grantee is a Nonemployee Director of the Company, if the Grantee’s
service to the Company as such terminates), in either case for any reason other
than the Grantee’s death or Disability, the Restricted Stock Units, to the
extent not theretofore vested, and any related Unpaid RSU Dividend Equivalents,
will be forfeited immediately; and



3

 

--------------------------------------------------------------------------------

 



ii. If the Grantee’s employment with the Company or a Subsidiary terminates (or,
if the Grantee is a Nonemployee Director of the Company, if the Grantee’s
service to the Company as such terminates) in either case by reason of the
Grantee’s death or Disability, the Restricted Stock Units, to the extent not
theretofore vested, and any related Unpaid RSU Dividend Equivalents, will
immediately become fully vested.  

(b) Upon forfeiture of any unvested Restricted Stock Units, and any related
Unpaid RSU Dividend Equivalents, such Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents will be immediately cancelled, and the Grantee
will cease to have any rights with respect thereto.

(c) Unless the Plan Administrator otherwise determines, a change of the
Grantee’s employment from the Company to a Subsidiary or from a Subsidiary to
the Company or another Subsidiary will not be considered a termination of the
Grantee’s employment for purposes of this Agreement if such change of employment
is made at the request or with the express consent of the Company.  Unless the
Plan Administrator otherwise determines, however, any such change of employment
that is not made at the request or with the express consent of the Company will
be a termination of the Grantee’s employment within the meaning of this
Agreement.

7. Delivery by Company.  As soon as practicable after the vesting of Restricted
Stock Units, and any related Unpaid RSU Dividend Equivalents, pursuant to
Section 5, 6 or 9(b) hereof or Section 10.1(b) of the Plan (but no later than
March 15 of the calendar year following the year in which such vesting occurs),
and subject to the withholding referred to in Section 12 of this Agreement, the
Company will (a) cause to be issued and transferred to a brokerage account
through Depository Trust Company for the benefit of the Grantee, or cause to be
issued and delivered to the Grantee, certificates issued in the Grantee’s name
for, that number of shares of Common Stock represented by such vested Restricted
Stock Units and any securities representing related vested Unpaid RSU Dividend
Equivalents, and (b) cause to be delivered to the Grantee any cash payment
representing related vested Unpaid RSU Dividend Equivalents.  Any delivery of
securities will be deemed effected for all purposes when (i) certificates
representing such securities and, in the case of any Unpaid RSU Dividend
Equivalents, any other documents necessary to reflect ownership thereof by the
Grantee, have been delivered personally to the Grantee or, if delivery is by
mail, when the Company or its stock transfer agent has deposited the
certificates and/or such other documents in the United States mail, addressed to
the Grantee or (ii) in the case of a book-entry transfer, at the time the
Company’s stock transfer agent initiates the transfer of such securities to a
brokerage account through Depository Trust Company for the benefit of the
Grantee.  Any cash payment will be deemed effected when a check from the
Company, payable to or at the direction of the Grantee and in the amount equal
to the amount of the cash payment, has been delivered personally to or at the
direction of the Grantee or deposited in the United States mail, addressed to
the Grantee or his or her nominee.

 

8. Nontransferability of Restricted Stock Units.  Restricted Stock Units and any
related Unpaid RSU Dividend Equivalents, are not transferable (either
voluntarily or involuntarily and whether by sale, assignment, gift, pledge,
exchange or otherwise) before or after the Grantee’s death, except as
follows:  (a) during the Grantee’s lifetime, pursuant to a domestic relations
order

4

 

--------------------------------------------------------------------------------

 



issued by a court of competent jurisdiction that is not contrary to the terms
and conditions of the Plan or this Agreement, and in a form acceptable to the
Plan Administrator; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case.  Any person to
whom Restricted Stock Units are transferred in accordance with the provisions of
the preceding sentence shall take such Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions of this Agreement will continue to be applied with respect to the
Grantee.  Certificates representing Restricted Stock Units that have vested may
be delivered (or, in the case of book entry registration, registered) only to
the Grantee (or during the Grantee’s lifetime, to the Grantee’s court appointed
legal representative) or to a person to whom the Restricted Stock Units have
been transferred in accordance with this Section.

 

9.



Adjustments. 

(a)  The Restricted Stock Units and any related Unpaid RSU Dividend Equivalents
will be subject to adjustment pursuant to Section 4.2 of the Plan in such manner
as the Plan Administrator, in its sole discretion, deems equitable and
appropriate in connection with the occurrence following the Grant Date of any of
the events described in Section 4.2 of the Plan following the Grant Date. 

(b)  In the event of any Board Change or Control Purchase following the Grant
Date, the Restricted Stock Units and any related Unpaid RSU Dividend Equivalents
may become vested in accordance with Section 10.1(b) of the Plan.    In the
event of an Approved Transaction following the Grant Date, all Restricted Stock
Units that are then outstanding but unvested, and any related Unpaid RSU
Dividend Equivalents, shall become vested in full immediately prior to
consummation of the Approved Transaction.  For the avoidance of doubt, in the
event of an Approved Transaction following the Grant Date, the Plan
Administrator shall not have the discretion contemplated by Section 10.1(b) of
the Plan to determine that the Restricted Stock Units and any related Unpaid RSU
Dividend Equivalents will not become vested if new or substitute Awards are
given to the Grantee in accordance with Section 10.1(b) of the Plan.

10. Company’s Rights.  The existence of this Agreement will not affect in any
way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
10.16 of the Plan.

 

11. Restrictions Imposed by Law.  Without limiting the generality of Section
10.8 of the Plan, the Company shall not be obligated to deliver any shares of
Common Stock represented by vested Restricted Stock Units or securities
constituting any Unpaid RSU Dividend Equivalents if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of Common Stock or such other securities are
listed or quoted.  The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units or securities constituting any
Unpaid RSU Dividend

5

 

--------------------------------------------------------------------------------

 



Equivalents to comply with any such law, rule, regulation, or agreement.  Any
certificates representing any such securities issued or delivered under this
Agreement may bear such legend or legends as the Company deems appropriate in
order to assure compliance with applicable securities laws. Notwithstanding any
other provision in the Plan to the contrary, if, at the time of vesting of an
Award that would otherwise require the Company to issue shares of Common Stock,
the Company is prohibited by applicable law from settling such Award in Common
Stock, then the Plan Administrator may, in its sole discretion, settle such
Awards in cash, by payment to the Grantee of an amount in cash equal to the then
Fair Market Value of the shares otherwise deliverable upon such vesting or
exercise, less the amount of any applicable exercise or purchase price.

 

12. Mandatory Withholding for Taxes.  To the extent that the Company or any
Subsidiary of the Company is subject to withholding tax requirements under any
national, state, local or other governmental law with respect to the award of
the Restricted Stock Units to the Grantee or the vesting thereof, or the
designation of any RSU Dividend Equivalents as payable or distributable or the
payment or distribution thereof, the Grantee must make arrangements satisfactory
to the Company to make payment to the Company or its designee of the amount
required to be withheld under such tax laws, as determined by the Company
(collectively, the “Required Withholding Amount”).  To the extent such
withholding is required because the Grantee vests in some or all of the
Restricted Stock Units and any related RSU Dividend Equivalents, the Company
shall withhold (a) from the shares of Common Stock represented by vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of Common Stock and/or (b) from any related RSU Dividend Equivalents
otherwise deliverable to the Grantee an amount of such RSU Dividend Equivalents,
which collectively have a value (or, in the case of securities withheld, a Fair
Market Value) equal to the Required Withholding Amount, unless the Grantee
remits the Required Withholding Amount to the Company or its designee in cash in
such form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been
made.  Notwithstanding any other provisions of this Agreement, the delivery of
any shares of Common Stock represented by vested Restricted Stock Units and any
related RSU Dividend Equivalents may be postponed until any required withholding
taxes have been paid to the Company.

 

13. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the Company’s then current
headquarters, which as of the Grant Date is the address specified for the
Company on Schedule I hereto.  Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.

.

14. Amendment.  Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as

6

 

--------------------------------------------------------------------------------

 



contemplated by Section 10.7(b) of the Plan.  Without limiting the generality of
the foregoing, without the consent of the Grantee:

 

(a) this Agreement may be amended or supplemented from time to time as approved
by the Plan Administrator (i) to cure any ambiguity or to correct or supplement
any provision herein that may be defective or inconsistent with any other
provision herein, (ii) to add to the covenants and agreements of the Company for
the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

(b) subject to any required action by the Board of Directors or the stockholders
of the Company, the Restricted Stock Units granted under this Agreement may be
canceled by the Plan Administrator and a new Award made in substitution
therefor, provided that the Award so substituted will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any Restricted Stock Units that are then vested.

15. Grantee Employment or Status as a Nonemployee Director.    Nothing contained
in the Plan or this Agreement, and no action of the Company or the Plan
Administrator with respect thereto, shall confer or be construed to confer on
the Grantee any right to continue in the employ of the Company or any Subsidiary
or as a Nonemployee Director, or interfere in any way with the right of the
Company or any employing Subsidiary (or the Company’s stockholders in the case
of a Nonemployee Director) to terminate the Grantee’s employment or service, as
applicable, at any time, with or without Cause, subject to the provisions of any
employment or consulting agreement between the Grantee and the Company or any
Subsidiary, or in the case of a Nonemployee Director, to the charter and bylaws,
as the same may be in effect from time to time.

 

16. Nonalienation of Benefits.  Except as provided in Section 8 and prior to the
vesting of any Restricted Stock Unit,  (a) no right or benefit under this
Agreement will be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same will be void, and (b) no right or benefit
hereunder will in any manner be subjected to or liable for the debts, contracts,
liabilities or torts of the Grantee or other person entitled to such benefits.

 

17. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

 



7

 

--------------------------------------------------------------------------------

 



18. Construction.  References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.  All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive.  Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control.  The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

19. Rules by Plan Administrator.  The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Plan Administrator may adopt from time to time.

20. Entire Agreement.  This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof.  The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award.  Subject to
Sections 8 and 16 of this Agreement, this Agreement will be binding upon and
inure to the benefit of the parties and their respective heirs, successors and
assigns.

21. Grantee Acknowledgment.  The Grantee will signify acknowledgment of the
terms and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.

22. Code Section 409A. This Award is subject to the provisions of Section 10.17
of the Plan regarding Section 409A of the Code and related regulations.

23. Administrative Blackouts. In addition to its other powers under the Plan,
the Plan Administrator has the authority to suspend any transactions under the
Plan as it deems necessary or appropriate for administrative reasons.

24. Stock Ownership Guidelines. This Award shall be subject to any applicable
stock ownership guidelines adopted by the Company, as amended or superseded from
time to time.

 

* * * * *



8

 

--------------------------------------------------------------------------------

 



Schedule I

to Liberty Expedia Holdings

Restricted Stock Units Agreement

 

 

Grant Date:

December 15, 2016

 

Issuer:

Liberty Expedia Holdings, Inc., a Delaware corporation

 

Plan:

Liberty Expedia Holdings, Inc. 2016 Omnibus Incentive Plan,  as the same may be
amended from time to time

 

Plan Administrator:

The Compensation Committee of the Board of Directors of the Company appointed by
the Board of Directors of the Company pursuant to Section 3.1 of the Plan to
administer the Plan

 

Common Stock:

Liberty Expedia Holdings, Inc. Series A Common Stock

 

Vesting Percentage:

331/3%

 

Vesting Dates:

Annually on each of December 15, 2017, December 15, 2018 and December 15, 2019

 

Additional Vesting Terms Upon a Termination Without Cause:

 

If the Grantee’s employment with the Company is terminated without Cause prior
to December 15, 2019, then a pro rata portion of each Tranche of Restricted
Stock Units that is not fully vested on the date of such termination (the
“Termination Date”) will vest as of the Termination Date, such pro rata portion
with respect to each such Tranche of Restricted Stock Units to be equal to the
product of the number of Restricted Stock Units in such Tranche that are not
vested on the Termination Date, multiplied by a fraction, the numerator of which
is the number of calendar days that have elapsed from the Grant Date through the
Termination Date plus an additional 365 calendar days, and the denominator of
which is the number of days in the entire vesting period for such Tranche (in no
event to exceed the total number of unvested Restricted Stock Units in such
Tranche as of the Termination Date).   For purposes of this Agreement, the
vesting period for each Tranche of Restricted Stock Units is the period that
begins on the Grant Date and ends on the Vesting Date for such Tranche. 

 

9

 

--------------------------------------------------------------------------------

 



Additional Provisions Applicable to Grantees who hold the office of Vice
President or above as of the Grant Date:

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Plan
Administrator, (A) such restatement is due to material noncompliance with any
financial reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Plan Administrator may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Plan Administrator, the extent to which the market value of Common Stock
during the Misstatement Period was affected by the error(s) giving rise to the
need for such restatement.  “Forfeitable Benefits” means (i) any and all cash
and/or shares of Common Stock received by the Grantee (A) upon the exercise
during the Misstatement Period of any SARs held by the Grantee or (B) upon the
payment during the Misstatement Period of any Cash Award or Performance Award
held by the Grantee, the value of which is determined in whole or in part with
reference to the value of Common Stock, and (ii) any proceeds received by the
Grantee from the sale, exchange, transfer or other disposition during the
Misstatement Period of any shares of Common Stock received by the Grantee upon
the exercise, vesting or payment during the Misstatement Period of any Award
held by the Grantee.  By way of clarification, “Forfeitable Benefits” will not
include any shares of Common Stock received upon exercise of any Options during
the Misstatement Period that are not sold, exchanged, transferred or otherwise
disposed of during the Misstatement Period. “Misstatement Period” means the
12-month period beginning on the date of the first public issuance or the filing
with the Securities and Exchange Commission, whichever occurs earlier, of the
financial statement requiring restatement.

 

Other Clawback Policies:

Notwithstanding any other provisions in the Plan, this Award shall be subject to
recovery or clawback by the Company under any clawback policy adopted by the
Company in accordance with SEC regulations or other applicable law, as amended
or superseded from time to time.

 

Company Notice Address:

Liberty Expedia Holdings, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn:  Chief Legal Officer

 

10

 

--------------------------------------------------------------------------------